DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 14-33 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record fail to teach either singly or in combination a light detecting device, comprising: and wherein the first and second vertical gate electrodes are formed at a right angle with respect to each other and the planar gate electrode is provided between the first and second vertical gate electrodes at a corner region of the substrate.
Regarding claim 25, the prior art of record fail to teach either singly or in combination an electronic apparatus, comprising: and wherein the first and second vertical gate electrodes are formed at a right angle with respect to each other and the planar gate electrode is provided between the first and second vertical gate electrodes at a corner region of the substrate.
Regarding claim 33, the prior art of record fail to teach either singly or in combination a light detecting device, comprising: and wherein the first and second vertical gate electrodes are formed at a right angle with respect to each other and the planar gate electrode is provided between the first and second vertical gate electrodes at a corner region of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878